COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Cora Lea Byford v. Lila Thompson

Appellate case number:    01-20-00180-CV

Trial court case number: 20CCV0001

Trial court:              County Court of Chambers County

        Appellant’s brief was due on May 11, 2020. The Court granted five extensions of time to
file appellant’s brief until August 14, 2022. On August 23, 2022, the Court received a letter from
a physician with Community Care Health Center, stating that appellant, Cora Byford, was his
patient and that she had developed a Covid 19 infection in June 2022, leaving her with continuing
side effects and health challenges. No further response or motion has been filed.
         Accordingly, the Court will dismiss this appeal for want of prosecution unless appellant
files a brief within 30 days of the date of this order. No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly_________
                    Acting individually  Acting for the Court


Date: __December 15, 2022_____